Citation Nr: 1604460	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran has since moved, and jurisdiction over her case has been transferred to the RO in Denver, Colorado. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim. A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on her part, is required.

REMAND

In her January 2013 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge. In a letter dated January 15, 2016, she was advised that a videoconference hearing was scheduled for February 1, 2016. However, in communication dated January 11, 2016 and received by VA the following day, the Veteran informed the Board that she needed to reschedule her hearing, as she had recently relocated to Mississippi and would therefore be unable to attend the scheduled hearing in Colorado. 

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown. 38 C.F.R. 
§ 20.704(c)(2015). Such a request must be made in writing and must explain why a new hearing date is necessary. Id.  In the present case, the Board finds that the Veteran requested a new hearing date three weeks prior to her scheduled February 2016 videoconference hearing.  Furthermore, she provided good cause for requesting a new hearing date. Therefore, the Board finds that remand is necessary in order to reschedule the Veteran for her requested hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Transfer jurisdiction of the Veteran's claims file to the appropriate RO, as she now resides in Mississippi. 

2.  Schedule the Veteran for a Board hearing to be conducted by a Veterans Law Judge either sitting at the RO or via videoconference.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




